Judgment, Supreme Court, New York County (John Cataldo, J.), rendered March 4, 2005, convicting defendant, after a nonjury trial, of criminal possession of a weapon in the third degree and petit larceny, and sentencing him, as a second felony offender, to an aggregate term of 3 to 6 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). The evidence warranted the conclusion that defendant possessed a knife with intent to use it unlawfully, in that during a shoplifting incident he pointed it at a store employee in a threatening manner. Concur—Andrias, J.E, Sullivan, Williams, Sweeny and Malone, JJ.